                  Case 19-15789       Doc 56     Filed 07/16/20     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Baltimore Division

IN RE:                                      Case No. 19-15789-NVA
PHYLLIS ANN LOVELAND LETERSKY aka PHYLLIS A
SHAW                                        Chapter 13
       Debtor
_______________________________
MEB LOAN TRUST IV C/O SELECT PORTFOLIO
SERVICING, INC.
       Movant
v.
PHYLLIS ANN LOVELAND LETERSKY
aka PHYLLIS A SHAW
       Debtor/Respondent
and
REBECCA A. HERR
       Trustee/Respondent

                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                              (REAL PROPERTY)

       MEB Loan Trust IV c/o Select Portfolio Servicing, Inc. (“Movant”) hereby moves this
Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay, with respect to certain real
property of the Debtor having an address of 3211 Mount Carmel Rd, Upperco, Maryland 21155-
9419 (the “Property”), for all purposes allowed by the Note (defined below), the Deed of Trust
(defined below), and applicable law, including but not limited to the right to foreclose. In further
support of this Motion, Movant respectfully states:

       1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with
respect to the Debtor on April 29, 2019.

       2.      A Chapter 13 Plan was confirmed on January 23, 2020.

       3.      The Debtor, Phyllis A Shaw, has executed and delivered or is otherwise obligated
with respect to that certain promissory note in the original principal amount of $50,000.00 (the
“Note”). A copy of the Note is attached hereto.

        4.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Debtor, Phyllis A Shaw, under and with respect to the
Note and the Deed of Trust are secured by the Property. The lien created by the Deed of Trust
was perfected by recording of the Deed of Trust in the office of the Clerk of the Circuit Court of
Baltimore County, Maryland. A copy of the recorded Deed of Trust is attached hereto.

      5.    The Debtor was in default at the time the present bankruptcy was filed. The
Debtor owed prepetition arrears of $9,853.23. The prepetition arrearage is detailed in the

                                                                                      BWW#:MD-345420
                 Case 19-15789       Doc 56     Filed 07/16/20     Page 2 of 4


Movant's Proof of Claim.

       6.      As of June 30, 2020, the estimated outstanding Obligations are:

Unpaid Principal Balance                                                              $47,868.31
Unpaid, Accrued Interest                                                               $5,599.13
Uncollected Late Charges                                                                    $10.00
Mortgage Insurance Premiums                                                                  $0.00
Taxes and Insurance Payments on behalf of Debtor                                             $0.00
Other Costs                                                                                  $0.00
Less: Partial Payments                                                                     $-630.77
Minimum Outstanding Obligations                                                       $52,846.67

       7.     The following chart sets forth the number and amount of postpetition payments
due pursuant to the terms of the Note that have been missed by the Debtor as of June 30, 2020.

   Number of             From                 To             Monthly             Total Missed
    Missed                                                   Payment              Payments
   Payments                                                  Amount
        1             08/25/2019         08/25/2019              $501.02               $501.02
        2             09/25/2019         10/25/2019              $500.02             $1,000.04
        2             11/25/2019         12/25/2019              $478.60               $957.20
        3             01/25/2020         03/25/2020              $361.35             $1,084.05
        3             04/25/2020         06/25/2020              $332.50               $997.50
                   Less postpetition partial payments (suspense balance):             $-362.95
                                          Total Postpetition Payments:                 $4,176.86

        8.      The estimated market value of the Property is $309,678.00. The basis for such
valuation is the Debtor’s Schedules.

       9.     Based upon the Schedules of the Debtor and the amount of the Obligations
described herein, the aggregate amount of encumbrances on the Property is $374,995.33.

        10.   In the event the automatic stay under U.S.C. §362(a) is terminated as to the
subject Property, Movant may, at its discretion, offer, provide and enter into any potential
forbearance agreement, loan modification, refinance agreement or other loan workout/loss
mitigation agreement. The Movant may contact the Debtors via telephone or written
correspondence to offer such an agreement. Debtors may contact Movant, in kind. Any such
agreement shall be non-recourse unless included in a reaffirmation agreement.

       11.    Cause exists for relief from the automatic stay for the following reasons:

                                                                                     BWW#:MD-345420
                     Case 19-15789       Doc 56    Filed 07/16/20    Page 3 of 4



                (a)     Movant's interest in the Property is not adequately protected. Movant's
interest in the collateral is not protected by an adequate equity cushion.

            (b)          Postconfirmation payments required by the confirmed plan have not been
made to Movant.

              (c)   Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the
Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective
reorganization.



       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:

       1.      Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant (and any successors or assigns) to
proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and
obtain possession of the Property.

        2.     That the Order be binding and effective despite any conversion of this bankruptcy
case to a case under any other chapter of Title 11 of the United States Code.

         3.       For such other relief as the Court deems proper.

Dated:        July 16, 2020                            Respectfully Submitted,
                                                       BWW Law Group, LLC


                                                       Luke McQueen, Esq.
                                                       MD Fed. Bar No. 18960
                                                       BWW Law Group, LLC
                                                       6003 Executive Blvd, Suite 101
                                                       Rockville, MD 20852
                                                       301-961-6555
                                                       301-961-6545 (facsimile)
                                                       bankruptcy@bww-law.com
                                                       Attorney for the Movant




                                                                                    BWW#:MD-345420
                  Case 19-15789       Doc 56     Filed 07/16/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of July, 2020, I reviewed the Court's CM/ECF
system and it reports that an electronic copy of the foregoing Motion for Relief from Automatic
Stay will be served electronically by the Court's CM/ECF system on the following:

Rebecca A. Herr, Trustee                             Sonila Isak Wintz, Esq.

        I hereby further certify that on this 16th day of July, 2020, a copy of the foregoing Motion
for Relief from Automatic Stay was also mailed first class mail, postage prepaid, to:

Phyllis Ann Loveland Letersky
aka Phyllis A Shaw
3211 Mt Carmel Rd
Uppercoe, MD 21155



                                                      Luke McQueen, Esq.




                                                                                      BWW#:MD-345420
